Citation Nr: 1241193	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  07-04 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The Veteran served on active duty from September 1973 to September 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the benefits sought.   

In October 2010 the Board remanded the case for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In October 2010 the Board remanded the case for further development including examination of the Veteran's claimed bilateral hearing loss and tinnitus.  As the claim for nonservice-connected pension is inextricably intertwined with the aural disabilities service connection claims, that claim was deferred until completion of actions regarding the service connection claims.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are " inextricably intertwined " when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

During the course of the further development ordered in the October 2010 Board decision REMAND, additional evidence was developed and added to the claims file.  In September 2012 the Board sent the Veteran a letter notifying him that the Board had requested and received a medical opinion concerning a question involved in the Veteran's appeal, a copy of which was also sent at that time.  The Veteran was also apprised of his right to waive or not waive RO consideration of the additional evidence.  Subsequently in October 2012 the Veteran responded that he did not waive the additional evidence, and requested that the case be remanded to the RO for consideration of the new evidence in the first instance.

In November 2012 the Board received a letter also transmitting additional evidence pertinent to the hearing loss and tinnitus claims, along with a filled-in Medical Opinion Response Form.  In that form the Veteran stated that he did not waive RO consideration of that evidence and requested that his case be remanded to the RO for consideration of the new evidence in the first instance.

Given the Veteran's request for remand and review of the additional evidence by the RO, the Board has no choice but to remand the case to the RO for their review of the additional pertinent evidence and to provide a Supplemental Statement of the Case with respect to the two service connection claims in light of that evidence.  See 38 C.F.R. § 19.31, 19.37, 20.1304 (2012).   The nonservice connection pension claim is deferred pending that action.

Accordingly, the case is REMANDED for the following action:

1.  Associate, physically or electronically, any pertinent outstanding evidence.

2.  Then review of all evidence received since the June 2011 Supplemental Statement of the Case, and any additional development deemed necessary, the issues on appeal should be reviewed with appropriate consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

